DETAILED ACTION
In the Non-Final Rejection mailed 3/6/2022, claims 1-20 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 6/1/2022 has been entered:
Claims 2 and 16 are cancelled.
Claims 21-25 are new.
Claims 1, 3-15, and 17-25 are active.
Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive.
Applicant argues that the combination of Petersen and Presz, and the combination of Petersen, Presz, and Dorne fail to teach, show, or suggest the limitations incorporated into the amended claims. The examiner respectfully disagrees and rejections of the claims in view of the prior art is detailed below.
Claim Objections
Claims 1, 10, 15, 21, 22, and 24 are objected to because of the following informalities:
Regarding claim 1, the word “of” after the word “both” in line 6 should be deleted and the word “is” in line 14 should say “are”.
Regarding claims 10 and 15, the phrase “and both of” in line 6 should say “both” and the word “is” in lines 13 and 17, respectively, should say “are”.
Regarding claims 21 and 24, the word “is” in line 3 should say “are”.
Claim 22 recites the limitation “a muzzle end” in line 2. There is insufficient antecedent basis for this limitation in the claim. A muzzle end of the unitary structure was already recited in claim 15, from which claim 22 depends.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 22, 23, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 22, 23, and 25, there is no support in the specification for the limitation that the cone shaped nose is formed by the longitudinal wall extending from the faceplate to a muzzle end of the unitary structure, as claimed. Applicant previously claimed at least that the longitudinal wall spans from the breech end to the faceplate and is disposed inwardly of the outer ring, and that the plurality of cooling channels is disposed between the longitudinal wall and the outer ring. Additionally, as shown in Figs. 2A and 2B, the longitudinal wall (162), extends only to the faceplate and no the muzzle end. Comparatively, the outer ring is shown to extend beyond the faceplate and to form the cone shaped nose in Figs. 2A and 2B.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-15, and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen (US 11125523), herein ‘Petersen’, in view of Presz, Jr. et al. (US 8522662), herein ‘Presz’, and Dorne et al. (US 2020/0173751), herein ‘Dorne’.
Regarding claim 1, Petersen discloses a suppressor (102), comprising: 
a unitary structure (col. 6 lines 56-58; col. 13 lines 36-59) comprising a body (106) having an interior volume (Figs. 6-9; col. 10 lines 45-48), wherein the body has a breech end (110) opposite a faceplate (302-304) and includes a plurality of cooling channels (607) spanning a length of the body (Fig. 8), and a plurality of internal channels (601-604) that are disposed radially inward of the cooling channels (Figs. 6-9; col. 9 lines 7-9 and 16-20), wherein the plurality of cooling channels and the plurality of internal channels terminate in the faceplate of the body (Fig. 8; col. 8 lines 58-62), wherein the unitary structure further comprises:
an outer wall (112, 122; Figs. 6-9) spanning from the breech end to at least the faceplate (Figs. 8-9);
a longitudinal wall (606) spanning from the breech end to the faceplate (Figs. 8-9), wherein the longitudinal wall is disposed radially inward of the outer wall (Figs. 6-9; col. 9 lines 16-20; col. 11 lines 43-51); and
wherein the plurality of cooling channels are disposed between the longitudinal wall and the outer wall (Figs. 6-9; col. 9 lines 16-20; col. 11 lines 43-51);
a central bore (402) extending from the breech end of the body to the faceplate (Fig. 8); 
a plurality of baffles (624-626) surrounding the central bore (Fig. 8).
Petersen does not expressly teach a cone-shaped nozzle disposed at one end of the body or wherein the outer wall is in the form of an outer ring.
Presz teaches a suppressor (100; Figs. 8-10) comprising a housing (102) in the form of an outer ring (Figs. 8-10) at the muzzle end (115) of which is a cone-shaped nozzle (124; Figs. 8-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the muzzle end of the body of Petersen to comprise a cone-shaped nozzle as taught by Presz in order to produce near isentropic expansion of the muzzle gases out of the suppressor (Presz; col. 7 lines 40-43).
It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the outer wall of Petersen to be in the form of an outer ring as taught by Presz since it has been held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Petersen also does not expressly teach wherein the plurality of cooling channels are open at the breech end and the faceplate and are further disposed between a plurality of radially oriented walls extending between the longitudinal wall and the outer ring.
Dorne teaches a suppressor (200) comprising a housing (120) extending between a proximal end (101) and a distal end (106) and within which are a plurality of baffles (103), and a plurality of radially oriented fins (210) which define a plurality of cooling channels (220) therebetween, wherein the plurality of fins and channels extend longitudinally along an entire length of the housing (Fig. 13A; par. 52 lines 6-8), and wherein the plurality of channels are open at the breech end and the muzzle end of the housing (Fig. 13A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the plurality of cooling channels Petersen to be disposed between radially oriented walls and open at the breech end and the faceplate of the body as taught by Dorne in order to improve the rate of heat dissipation or exchange via convection heat transfer (Dorne; par. 52).
Regarding claim 3, the modified Petersen discloses wherein the body includes a first section (316) having a first diameter (308) and a second section (116) having a second diameter (303) that is less than the first diameter (Fig. 3).
Regarding claim 4, the modified Petersen discloses wherein each of the plurality of cooling channels are separated from each of the plurality of internal channels by the longitudinal wall (606; Figs. 6-8; col. 9 lines 16-20; col. 11 lines 43-51).
Regarding claim 5, Presz, as applied above, discloses wherein the cone shaped nozzle includes a muzzle chamber at a muzzle end of the unitary structure (Figs. 8-10). 
Regarding claim 6, Presz, as applied above, discloses wherein the unitary structure incudes a first portion including the muzzle chamber and a second portion including the interior volume (Figs. 8-10), but does not expressly teach wherein a volumetric ratio of the interior volume relative to the muzzle chamber is about 85%:15%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the volumetric ratio of the interior volume relative to the muzzle chamber of the modified Petersen to be about 85%:15%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 7, the modified Petersen discloses wherein a first portion (624-626) of the plurality of baffles extends from an internal surface (605, 614) of the body and terminate near the central bore (Fig. 8), and a second portion of the plurality of baffles extends from the internal surface and terminate at a position that is spaced apart from the central bore (Fig. 8; a rib is shown to extend between the internal surface 605, 614 to an outer portion of baffles 624 spaced apart from central bore 402).
Regarding claim 8, the modified Petersen discloses wherein a portion of the plurality of baffles defines a blast chamber (806; Fig. 8).
Regarding claim 9, the modified Petersen discloses wherein the blast chamber is bounded by a first baffle (626) and a second baffle (624) of the plurality of baffles (Fig. 8), and the first baffle extends in a direction that is opposite to an extending direction of the second baffle (Fig. 8; col. 9 line 67 – col. 10 line 6).
Regarding claim 23, Presz, as applied above, discloses wherein the cone shaped nose (124) is formed by the outer ring extending from the faceplate to a muzzle end (115) of the unitary structure (Figs. 8-10). 
Regarding claims 10 and 24, Petersen discloses a suppressor (102), comprising: 
a unitary structure (col. 6 lines 56-58; col. 13 lines 36-59) comprising a body (106) having an interior volume (Figs. 6-9; col. 10 lines 45-48), wherein the body has a breech end (110) opposite a faceplate (302-304) and includes a plurality of cooling channels (607) spanning a length of the body (Fig. 8), and a plurality of internal channels (601-604) that are disposed radially inward of the cooling channels (Figs. 6-9; col. 9 lines 7-9 and 16-20), wherein the plurality of cooling channels and the plurality of internal channels terminate in the faceplate of the body (Fig. 8; col. 8 lines 58-62), wherein the unitary structure further comprises:
an outer wall (112, 122; Figs. 6-9) spanning from the breech end to at least the faceplate (Figs. 8-9);
a longitudinal wall (606) spanning from the breech end to the faceplate (Figs. 8-9), wherein the longitudinal wall is disposed radially inward of the outer wall (Figs. 6-9; col. 9 lines 16-20; col. 11 lines 43-51); and
wherein the plurality of cooling channels are disposed between the longitudinal wall and the outer wall (Figs. 6-9; col. 9 lines 16-20; col. 11 lines 43-51);
a central bore (402) extending from the breech end of the body to the faceplate (Fig. 8); 
a plurality of baffles (624-626) surrounding the central bore (Fig. 8), wherein a portion of the plurality of baffles defines a blast chamber (806; Fig. 8) downstream of an expansion chamber (802), and wherein the blast chamber is bounded by a first baffle (626) and a second baffle (624) of the plurality of baffles (Fig. 8). 
Petersen does not expressly teach a cone-shaped nozzle disposed at one end of the body or wherein the outer wall is in the form of an outer ring.
Presz teaches a suppressor (100; Figs. 8-10) comprising a housing (102) in the form of an outer ring (Figs. 8-10) at the muzzle end (115) of which is a cone-shaped nozzle (124; Figs. 8-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the muzzle end of the body of Petersen to comprise a cone-shaped nozzle as taught by Presz in order to produce near isentropic expansion of the muzzle gases out of the suppressor (Presz; col. 7 lines 40-43).
It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the outer wall of Petersen to be in the form of an outer ring as taught by Presz since it has been held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Petersen also does not expressly teach wherein the plurality of cooling channels are open at the breech end and the faceplate and are further disposed between a plurality of radially oriented walls extending between the longitudinal wall and the outer ring.
Dorne teaches a suppressor (200) comprising a housing (120) extending between a proximal end (101) and a distal end (106) and within which are a plurality of baffles (103), and a plurality of radially oriented fins (210) which define a plurality of cooling channels (220) therebetween, wherein the plurality of fins and channels extend longitudinally along an entire length of the housing (Fig. 13A; par. 52 lines 6-8), and wherein the plurality of channels are open at the breech end and the muzzle end of the housing (Fig. 13A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the plurality of cooling channels Petersen to be disposed between radially oriented walls and open at the breech end and the faceplate of the body as taught by Dorne in order to improve the rate of heat dissipation or exchange via convection heat transfer (Dorne; par. 52).
Regarding claim 11, the modified Petersen discloses wherein the first baffle extends in a direction that is opposite to an extending direction of the second baffle (Fig. 8; col. 9 line 67 – col. 10 line 6). 
Regarding claim 12, the modified Petersen discloses wherein each of the plurality of internal channels is in fluid communication with the blast chamber (Fig. 8; col. 11 lines 53-62; col. 12 lines 35-47; via aperture 402 and openings 812-814).
Regarding claim 13, the modified Petersen discloses wherein the body includes a first section (316) having a first diameter (308) and a second section (116) having a second diameter (303) that is less than the first diameter (Fig. 3).
Regarding claim 14, the modified Petersen discloses wherein the plurality of cooling channels are separated from the plurality of internal channels by the longitudinal wall (606; Figs. 6-8; col. 9 lines 16-20; col. 11 lines 43-51).
Regarding claim 25, Presz, as applied above, discloses wherein the cone shaped nose (124) is formed by the outer ring extending from the faceplate to a muzzle end (115) of the unitary structure (Figs. 8-10). 
Regarding claims 15 and 21, Petersen discloses a suppressor (102), comprising: 
a unitary structure (col. 6 lines 56-58; col. 13 lines 36-59) comprising a body (106) having an interior volume (Figs. 6-9; col. 10 lines 45-48), wherein the body has a breech end (110) opposite a faceplate (302-304) and includes a plurality of cooling channels (607) spanning a length of the body (Fig. 8), and a plurality of internal channels (601-604) that are disposed radially inward of the cooling channels (Figs. 6-9; col. 9 lines 7-9 and 16-20), wherein the plurality of cooling channels and the plurality of internal channels terminate in the faceplate of the body (Fig. 8; col. 8 lines 58-62), wherein the unitary structure further comprises:
an outer wall (112, 122; Figs. 6-9) spanning from the breech end to at least the faceplate (Figs. 8-9);
a longitudinal wall (606) spanning from the breech end to the faceplate (Figs. 8-9), wherein the longitudinal wall is disposed radially inward of the outer wall (Figs. 6-9; col. 9 lines 16-20; col. 11 lines 43-51); and
wherein the plurality of cooling channels are disposed between the longitudinal wall and the outer wall (Figs. 6-9; col. 9 lines 16-20; col. 11 lines 43-51);
a central bore (402) extending from the breech end of the body to the faceplate (Fig. 8);
a plurality of baffles (624-626) surrounding the central bore (Fig. 8), wherein a portion of the plurality of baffles defines a blast chamber (806; Fig. 8) bounded by a first baffle (626) and a second baffle (624) of the plurality of baffles (Fig. 8). 
Petersen does not expressly teach a cone-shaped nozzle including a muzzle chamber disposed at a muzzle end of the unitary structure, wherein the outer wall is in the form of an outer ring, or wherein the unitary structure incudes a first portion including the muzzle chamber and a second portion including the interior volume, and a volumetric ratio of the interior volume relative to the muzzle chamber is about 85%:15%.
Presz teaches a suppressor (100; Figs. 8-10) comprising a housing (102) in the form of an outer ring (Figs. 8-10) at the muzzle end (115) of which is a cone-shaped nozzle (124; Figs. 8-10) including a muzzle chamber (Figs. 8-10), wherein the housing includes a first portion including the muzzle chamber and a second portion including an interior volume (Figs. 8-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the muzzle end of the body of Petersen to comprise a cone-shaped nozzle with a muzzle chamber as taught by Presz in order to produce near isentropic expansion of the muzzle gases out of the suppressor (Presz; col. 7 lines 40-43).
It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the outer wall of Petersen to be in the form of an outer ring as taught by Presz since it has been held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the volumetric ratio of the interior volume relative to the muzzle chamber of the modified Petersen to be about 85%:15%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).
Petersen also does not expressly teach wherein the plurality of cooling channels are open at the breech end and the faceplate and are further disposed between a plurality of radially oriented walls extending between the longitudinal wall and the outer ring.
Dorne teaches a suppressor (200) comprising a housing (120) extending between a proximal end (101) and a distal end (106) and within which are a plurality of baffles (103), and a plurality of radially oriented fins (210) which define a plurality of cooling channels (220) therebetween, wherein the plurality of fins and channels extend longitudinally along an entire length of the housing (Fig. 13A; par. 52 lines 6-8), and wherein the plurality of channels are open at the breech end and the muzzle end of the housing (Fig. 13A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the plurality of cooling channels Petersen to be disposed between radially oriented walls and open at the breech end and the faceplate of the body as taught by Dorne in order to improve the rate of heat dissipation or exchange via convection heat transfer (Dorne; par. 52).
Regarding claim 17, the modified Petersen discloses wherein the body includes a first section (316) having a first diameter (308) and a second section (116) having a second diameter (303) that is less than the first diameter (Fig. 3).
Regarding claim 18, the modified Petersen discloses wherein the plurality of cooling channels are separated from the plurality of internal channels by the longitudinal wall (606; Figs. 6-8; col. 9 lines 16-20; col. 11 lines 43-51).
Regarding claim 19, the modified Petersen discloses wherein the first baffle extends in a direction that is opposite to an extending direction of the second baffle (Fig. 8; col. 9 line 67 – col. 10 line 6).
Regarding claim 20, the modified Petersen discloses wherein each of the plurality of internal channels are in fluid communication with the blast chamber (Fig. 8; col. 11 lines 53-62; col. 12 lines 35-47; via aperture 402 and openings 812-814).
Regarding claim 22, Presz, as applied above, discloses wherein the cone shaped nose (124) is formed by the outer ring extending from the faceplate to a muzzle end (115) of the unitary structure (Figs. 8-10). 
Conclusion
Claims 1, 3-15, and 17-25 are rejected. Claims 2 and 16 are cancelled.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641